DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi (U.S. Patent Application Publication Number 2013/0152397, cited in IDS) in view of Hafenrichter (U.S. Patent Number 6,513,231, cited in IDS).
As to claim 1, Oberoi teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises a drivable internal mobile platform comprising an internal robotic device (figures 1 and 2, element 150 being the ‘autonomous tooling system,’ ‘drivable internal mobile platform,’ and ‘internal robotic device,’ see below; page 1, paragraphs 21 – 22). Examiner notes that the ‘drivable internal mobile platform’ can be found because Merriam-Webster’s Dictionary defines ‘platform’ as “a flat horizontal surface that is usually higher than the adjoining area.” As shown below, Oberoi clearly illustrates the ‘autonomous tooling system’ comprising a ‘flat horizontal surface that is higher than the adjoining areas.’

    PNG
    media_image1.png
    217
    913
    media_image1.png
    Greyscale

Oberoi further teaches a drivable tower that is coupled to the autonomous tooling system and configured to transport the autonomous tooling system to an interior of a fuselage assembly and to provide access to the interior of the fuselage assembly by both the drivable internal mobile platform and the internal robotic device (page 1, paragraph 22, wherein the ‘automated guided vehicle’ is the ‘drivable tower’). Examiner notes that this can be found because Oberoi teaches the drivable tower being one of an automated guided vehicle and a manual assisted vehicle, and acts to transport the autonomous tooling system along the floor (page 1, paragraph 22). It is the position of the Examiner that either of these vehicles are also physically capable of bringing the autonomous tooling system to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the drivable tower/vehicle to transport the autonomous tooling system from the floor to the interior of the fuselage assembly, but the drivable tower/vehicle is physically capable of transporting the autonomous tooling system to the interior of the fuselage assembly, thus providing access to the interior of the fuselage assembly by the drivable internal mobile platform and the internal robotic device. Oberoi further teaches a number of drivable fixtures configured to support the fuselage assembly (figures 1 and 2, element 130 being the ‘drivable fixtures’; page 1, paragraphs 17 – 18).
However, Oberoi does not teach the drivable fixtures being capable of physically coupling to the drivable tower. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises an internal robotic device (figure 5, element 60 being the ‘autonomous tooling system’ and ‘internal robotic device’; column 7, lines 20 – 45); a drivable tower that is configured to provide 
As to claim 2, Oberoi further teaches that the internal robotic device comprises a riveting tool on an internal mobile platform (pages 1 and 3, paragraphs 22, 58, and 60).
As to claim 3, Oberoi teaches that the drivable tower is an autonomously drivable tower (page 1, paragraph 22). Hafenrichter further teaches that the drivable tower is configured to autonomously couple to a utility fixture, wherein the number of drivable configured to autonomously couple to the utility fixture. It is the position of the Examiner that the drivable tower of Oberoi in view of Hafenrichter is capable of autonomously coupling to a utility fixture in the same manner that the drivable tower of autonomously couples to the drivable fixtures.
Claims 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Vian (U.S. Patent Application Publication Number 2010/0235037) and Hafenrichter.
As to claim 15, Oberoi teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises a drivable internal mobile platform comprising an internal robotic device (figures 1 and 2, element 150 being the ‘autonomous tooling system,’ ‘drivable internal mobile platform,’ and ‘internal robotic device,’ see below; page 1, paragraphs 21 – 22). Examiner notes that the ‘drivable internal mobile platform’ can be found because Merriam-Webster’s Dictionary defines ‘platform’ as “a flat horizontal surface that is usually higher than the adjoining area.” As shown below, Oberoi clearly illustrates the ‘autonomous tooling system’ comprising a ‘flat horizontal surface that is higher than the adjoining areas.’

    PNG
    media_image1.png
    217
    913
    media_image1.png
    Greyscale

Oberoi further teaches a drivable tower that is coupled to the autonomous tooling system and configured to transport the autonomous tooling system to an interior of a fuselage assembly and to provide access to the interior of the fuselage assembly by both the drivable internal mobile platform and the internal robotic device (page 1, paragraph 22, wherein the ‘automated guided vehicle’ is the ‘drivable tower’). Examiner notes that this can be found because Oberoi teaches the drivable tower being one of an automated guided vehicle and a manual assisted vehicle, and acts to transport the autonomous tooling system along the floor (page 1, paragraph 22). It is the position of the Examiner that either of these vehicles are also physically capable of bringing the autonomous tooling system to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the drivable tower/vehicle to transport the autonomous tooling system from the floor to the interior of the fuselage assembly, but the drivable tower/vehicle is physically capable of transporting the autonomous tooling system to the interior of the fuselage assembly, thus providing access to the interior of the fuselage assembly by the drivable internal mobile platform and the internal robotic device. Oberoi further teaches a number of drivable cradle fixtures configured to support the fuselage assembly (figures 1 and 2, element 130 being the ‘drivable cradle fixtures’; page 1, paragraphs 17 – 18).
However, while Oberoi teaches a drivable tower, Oberoi does not teach the drivable tower being configured to physically couple autonomously to a utility fixture. Vian teaches a flexible manufacturing system (abstract) that comprises: an drivable tower (figure 3, element 322 being the ‘drivable tower’; page 3, paragraphs 46 and 52 – 58). Vian further teaches the system comprising a utility fixture configured to provide a direct connection of power (figure 1, element 326 being the ‘utility fixture’; page 4, paragraph 62); wherein the drivable tower is configured to physically couple autonomously with the utility fixture such that power flows from the utility fixture to the drivable tower (figure 1, elements 322 and 326; page 4, paragraph 62). It would have been obvious to one skilled in the art to provide the utility fixture of Vian, wherein the drivable tower is configured to physically couple autonomously to the utility fixture, with the system of Oberoi, because one skilled in the art would have appreciated that the drivable tower of Oberoi inherently requires a power source, and the utility fixture of Vian provides a utility fixture which allows the drivable tower of Oberoi to autonomously receive the required power.
Oberoi also does not teach the drivable fixtures being capable of physically coupling to the drivable tower. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: a drivable tower that is configured to provide access to an aircraft assembly (figure 5, element 30 being the ‘drivable tower’; column 7, lines 34 – 40 and column 5, lines 49 – 57); and a number of cradle fixtures configured to support the aircraft assembly (figures 1 and 5, element 20 being the ‘cradle fixtures’; column 5, lines 13 – 20). Hafenrichter further teaches the cradle fixtures being configured to physically couple autonomously to the drivable tower such that a number of utilities flow 
As to claim 17, Oberoi teaches that the number of drivable cradle fixtures form an assembly fixture when the number of drivable cradle fixtures are in a number of selected cradle positions relative to each other (figure 2, elements 130; page 1, paragraph 17).
As to claim 18, Oberoi further teaches a mobile platform configured to join a plurality of panel together (figures 1 and 2, element 150 being the ‘mobile platform’; page 1, paragraphs 21 – 22).
As to claim 19, Oberoi teaches that the flexible manufacturing system further comprises a number of drivable internal mobile platforms located on the drivable tower (page 1, paragraph 19, wherein the ‘cranes’ are the ‘drivable internal mobile platforms’).
As to claim 20, Oberoi teaches that the number of drivable internal mobile platforms comprises a number of autonomously drivable internal mobile platforms (pages 1 – 2, paragraphs 23 – 24).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Vian and Hafenrichter as applied to claim 15 above, and further in view of Sarh (U.S. Patent Application Publication Number 2008/0244888).
As to claim 16, Vian teaches that the utility fixture is coupled to a number of utility sources such that the utility fixture provides a number of utilities (figure 1, element 326; page 4, paragraph 62). However, Vian teaches the number of utilities comprises electricity (page 4, paragraph 62), rather than air. Sarh teaches a flexible manufacturing system (abstract) that comprises: an autonomously drivable tower (figure 2, element 20 being the ‘drivable tower’; pages 2 – 3, paragraph 31). Sarh further teaches that the tower may be powered either electrically or pneumatically (page 3, paragraph 32). It would have been obvious to one skilled in the art to power the drivable tower of Oberoi pneumatically, as taught by Sarh, because Sarh teaches that either electrical or pneumatic power may be used to drive a tower (page 3, paragraph 32). Examiner notes that it would then have been further obvious to one skilled in the art to provide the utility fixture of Oberoi in view of Vian with air, rather than electricity, so as to properly power the drivable tower of Oberoi in view of Vian.
Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 9, that Oberoi does not teach the ‘autonomous tooling system’ comprising a ‘drivable internal mobile platform.’ Examiner disagrees. The ‘drivable internal mobile platform’ can be found because Merriam-Webster’s Dictionary defines ‘platform’ as “a flat horizontal surface that is usually higher than the adjoining area.” As shown below, Oberoi clearly illustrates the ‘autonomous tooling system’ comprising a ‘flat horizontal surface that is higher than the adjoining areas’ (figure 2, lower, base area of element 150 being the ‘drivable internal mobile platform’).

    PNG
    media_image1.png
    217
    913
    media_image1.png
    Greyscale

Applicant further argues, on pages 8 – 9, that Oberoi also does not teach the drivable tower being ‘configured to transport the autonomous tooling system to an interior of a fuselage assembly and to provide access to the interior of the fuselage assembly by both the drivable internal mobile platform and the internal robotic device.’ Examiner disagrees. This can be found because Oberoi teaches the drivable tower being one of an automated guided vehicle and a manual assisted vehicle, and acts to transport the autonomous tooling system along the floor (page 1, paragraph 22). It is the position of the Examiner that either of these vehicles are also physically capable of bringing the autonomous tooling system to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the drivable tower/vehicle to transport the autonomous tooling system from the floor to the interior of the fuselage assembly, but the drivable tower/vehicle is physically capable of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726